Citation Nr: 1035801	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-34 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the claimed residuals of a 
stroke with speech and neurological damage, to include as 
secondary to service-connected diabetes mellitus, type II and 
peripheral neuropathy.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the RO.

In June 2010, the Veteran testified at a hearing held before the 
undersigned Veterans Law Judge at the RO.  A transcript of that 
hearing is of record.  

At the hearing the Veteran indicated that he wanted to expand the 
issue on appeal to include service connection for a stroke, to 
include as secondary to peripheral neuropathy.  (See hearing 
transcript p. 11).   


FINDING OF FACT

The currently demonstrated stroke residuals manifested by speech 
and neurological damage are shown as likely as not to have been 
caused by his service-connected diabetes mellitus, type II and 
peripheral neuropathy.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by stroke residuals to include speech and 
neurological damage is proximately due to or the result of the 
service-connected diabetes mellitus, type II and peripheral 
neuropathy.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits under Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The Board is granting in full the benefits sought on 
appeal.  Therefore, any defect, if one exists, with respect to 
either the duty to notify or the duty to assist must be 
considered harmless and will not be discussed. 

The Veteran contends that his stroke was caused or aggravated by 
his service-connected diabetes mellitus, type II and peripheral 
neuropathy.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease of 
the nervous system, such as diabetes mellitus, when it is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may also be established on a secondary basis 
for a disability which is proximately due to or the result of a 
service-connected disease or injury; or, for any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progression of the non-
service-connected disease.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  (The Board notes the changes to 
38 C.F.R. § 3.310 effective in October 10, 2006 are applicable.).

Service connection was granted for diabetes mellitus, type II and 
peripheral neuropathy in April 2004 and June 2004 rating 
decisions, respectively.  

The Veteran's service treatment records are silent for complaints 
or findings of diabetes mellitus, type II or stroke residuals 
with speech and neurological damage, although the Veteran 
reported a history of a head injury in August 1967.  

Upon physical examination, the Veteran's neurologic function was 
normal.  (See August 1967 Report of Medical Examination).  The 
examiner noted that the Veteran reported a superficial head 
injury.

The post-service medical records, in part, reveal that the 
Veteran was treated for a left basal ganglia hemorrhagic 
cardiovascular accident on April 16, 2007.  (See VA Medical 
Center Bay Pines, Florida from April 2007 to December 2007).  
They also reflect treatment for speech pathology and anosmia. 

 A July 2000 VA treatment record reflects that the Veteran had a 
history of diabetes mellitus, Type II.  Moreover, a March 2004 
treatment record noted that the Veteran's hypertension was 
probably related to his obesity and diabetes mellitus.  

A September 2004 VA treatment record noted that the hypertension 
was likely secondary to obesity, which was likely secondary to 
diabetes mellitus.

The Veteran underwent a VA examination in November 2007.  The 
Veteran was diagnosed, in part, with diabetes, type II, 
cardiovascular disease, and neurologic disease.  The VA examiner 
noted that the Veteran's hypertension was not related to his 
diabetes because he was diagnosed with hypertension many years 
prior to the diagnosis of diabetes.  

The VA examiner further opined that it was most likely that the 
stroke was due to the Veteran's hypertension and not diabetes, 
given that the diabetes was well controlled.  The VA examiner 
further stated that hypertension was well known for causing 
strokes and was the primary risk factor.  

In March 2008, the Veteran submitted an opinion from his VA 
treating physician that opined that the Veteran's cerebral 
vascular accident (CVA) was more likely than not secondary to his 
diabetes mellitus, type II.  

The Veteran testified, in essence, that he was first diagnosed 
with diabetes and thereafter hypertension and that his treating 
physician opined that his stroke was related to his diabetes.  He 
further stated that the VA physician told him that it was a 
combination of factors that led up to his stroke (i.e., 
hypertension and diabetes).  (See June 2010 hearing transcript 
pp. 5 and 7).

The Board may only consider independent medical evidence to 
support its findings and may not provide its own medical judgment 
in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1990).  The Board may, however, favor the opinion 
of one competent medical professional over that of another so 
long as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board points out that VA adjudicators are not free to ignore 
or disregard the medical conclusions of a VA physician, and are 
not permitted to substitute their own judgment on a medical 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis 
v. Derwinski, 1 Vet. App. 66 (1991).  

The Board finds that all of the nexus opinions both in favor and 
against are limited in probative value because the positive nexus 
opinions do not provide a rationale and the November 2007 VA 
examiner's negative opinion is premised on a factual flaw.  

Specifically, the November 2007 VA examiner's finding that the 
Veteran suffered from hypertension prior to his onset of diabetes 
is factually flawed based on the evidence of record.  The 
evidence of record reflects that the Veteran was diagnosed with 
both hypertension and diabetes in 1999 and that the diabetes 
preceded hypertension.  (See May 2004 VA examinations; September 
and July 2000 VA treatment records; and June 2010 hearing 
transcript, p. 5).  

The Board is limited on the exact dates of diagnoses given that 
the claims file only contains VA treatment records from July 2000 
to December 2007 and must rely on the Veteran's credible 
testimony and the reported history from prior VA examiners.  

Moreover, the November 2007 VA examiner did not address the 
September 2004 nexus opinion from a VA physician who opined that 
the hypertension was likely secondary to obesity, which was 
likely secondary to diabetes mellitus.  In other words, the VA 
examiner, in a conclusory manner, stated that hypertension more 
likely caused the stroke and did not address whether obesity and 
diabetes were aggravating factors.  

Therefore, the Board finds that that the evidence is in relative 
equipoise in showing that the claimed condition was as likely as 
not caused by the service-connected diabetes mellitus, type II.  
See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  
 
There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994). 
 
The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 


ORDER

Service connection for the residuals of a stroke with speech and 
neurological damage, as secondary to service-connected diabetes 
mellitus, type II and peripheral neuropathy, is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


